Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 December 2020 has been entered.

 Response to Arguments
Applicant's arguments filed 7 December 2020 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Pages 13-14 that Seroff fails to disclose the amended portions of claim 1, examiner respectfully disagrees and notes the following:
	While the Applicant's seeming intent is for the Memory Sub-system to be a remote system from a Host based on the arguments, a sub-system is merely a small portion of a larger system and does not denote being a separate/remote system. When the System of Seroff is viewed in light of the Memory Sub-system as seen in reproduced Fig. 3 below, arguendo that a sub-system is remote from the larger system, merely separating two portions of a system into separate parts is not necessarily patentably distinct. See MPEP 2144.04, Section V Part C Making Separable and MPEP 2144.04, Section VI Part C Rearrangement of Parts. As the operation of Host controller 314 is an integral part of the memory subsystem, if the subsystem was removed and repackaged to be applied to a system other than Seroff, the Host controller 314 would be included.

    PNG
    media_image1.png
    571
    816
    media_image1.png
    Greyscale

Figure 1
	
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seroff et al (US 2013/0138868 A1) hereinafter Seroff.

	Regarding claim 1, Seroff teaches A memory sub-system comprising:
a plurality of memory components, each memory component of the plurality comprising a media controller and a memory circuit package coupled to the media controller (Seroff Fig. 3 and Fig. 5; Seroff teaches a system that includes a plurality of memory components (NVM Packages 304a-n). Each Package contains a controller 306 coupled to memory die 312a-n, and controller 306 contains Processor 520 (media controller)), the memory circuit package comprising:
a plurality of memory die that comprises a first set of memory die and a second set of memory die (Seroff Fig. 3 Each Package contains memory die 312a-n, each of which can be thought of as a set of memory die); 
a plurality of memory channel interfaces that comprises a first memory channel interface and a second memory channel interface, the first memory channel interface being coupled to the first set of memory die (Seroff Fig. 5 Internal channel 526a-n are each coupled to their respective memory die 312a-n); 
a set of external pins to receive control input from the media controller (Seroff Fig. 5 Internal channel 526a-n  each couple memory controller 506 (media controller) to their respective memory die 312a-n, this interface requires pins); and 
a multiplexer circuit coupled to the second set of memory die and selectively coupling the second set of memory die to one of the first memory channel interface and the second memory channel interface based on the control input received by the set of external pins (Seroff Fig. 5 Internal channel mux 542 is coupled to all memory die, and selectively couple sets of memory die together, allowing them to operate either independently in a parallel fashion or grouped together in a serial fashion based on the inputs from Processor 502); and
a memory sub-system controller coupled to the plurality of memory components, the memory sub-system controller comprising a processing device that is configured to perform operations (Seroff [0024] "Like host controller 114, memory controller 106 can include one or more processors") that comprise:
receiving, from a host system, a first request associated with adjusting an active memory channel count of the plurality of memory components (Seroff [0023] "For example, host controller 114 may control a switch (e.g., a multiplexer ("MUX")) that can toggle between a number of channels extending from host 102 to NVM package 104. Each channel may, in turn, communicate with one or more memory dies 112a-n"; [0024] "Memory controller 106 can perform a variety of operations, such as executing access requests initiated by host 102"; Seroff is teaching a system in which the host requests a change to the number of active channels (first request));
in response to the first request from the host system, for each individual memory component in the plurality of memory components:
 			generating a second request to adjust the active memory channel count of the individual memory component based on the first request (Seroff [0023] "For example, host controller 114 may control a switch (e.g., a multiplexer ("MUX")) that can toggle between a number of channels extending from host 102 to NVM package 104. Each channel may, in turn, communicate with one or more memory dies 112a-n"; [0024] "Memory controller 106 can perform a variety of operations, such as executing access requests initiated by host 102"; Seroff is teaching a system in which the host requests a change to the number of active channels (first request). The ); and
sending the second request to the media controller of the individual memory component, the media controller of the individual memory component being configured to generate the control input based on the second request received from the memory sub-system controller (Seroff [0053] In step 805, the memory controller can associate the active external interfaces with one or more internal communications channels that are, in turn, coupled to NVM dies. For example, the memory controller may, according to some embodiments, activate a number external interfaces and pair each external interface with a single internal communications channel, thereby providing point-to-point communication between a host and NVM dies coupled to the internal communications channels. In other embodiments, a single external interface can be coupled to multiple internal communications channels, and an internal channel MUX can be used to switch between the internal communications channels, resulting in point-to-point communication between a host and NVM dies coupled to the internal communications channels"; The memory controller (which contains media controller) is able to use the MUX in the memory packages to adjust the number of interfaces between the host and the memory sub-system).



Regarding claim 2, Seroff teaches The memory sub-system of claim 1, wherein the plurality of memory die further comprises a third set of memory die and a fourth set of memory die, wherein the plurality of memory channel interfaces further comprises a third memory channel interface and a fourth memory channel interface, wherein the third memory channel interface is coupled to the third set of memory die, and wherein the multiplexer circuit is further coupled to the fourth set of memory die and selectively couples the fourth set of memory die to one of the third memory channel interface and the fourth memory channel interface based on the control input received by the set of external pins (Seroff [0053] In step 805, the memory controller can associate the active external interfaces with one or more internal communications channels that are, in turn, coupled to NVM dies. For example, the memory controller may, according to some embodiments, activate a number external interfaces and pair each external interface with a single internal communications channel, thereby providing point-to-point communication between a host and NVM dies coupled to the internal communications channels. In other embodiments, a single external interface can be coupled to multiple internal communications channels, and an internal channel MUX can be used to switch between the internal communications channels, resulting in point-to-point communication between a host and NVM dies coupled to the internal communications channels"; The memory controller (which contains media controller) is able to use the MUX in the memory packages to adjust the number of interfaces between the host and the memory die in the memory sub-system, not limited to just one or two sets, thus including a third or fourth set).

Dependent claim 12 has substantially the same scope and limitations as claim 2 above, as it is respectively the corresponding Memory Circuit Package claim. Therefore, claim 12 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 3, Seroff teaches The memory sub-system of claim 2, wherein the multiplexer circuit comprises a plurality of multiplexers controlled based on the control input received by the set of external pins (Seroff Fig. 7 depicts a plurality of MUX 744 and 746, controlled based on the control input sent from Processors 720 to the pins of MUX 744 and 746).

Dependent claim 13 has substantially the same scope and limitations as claim 3 above, as it is respectively the corresponding Memory Circuit Package claim. Therefore, claim 13 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 4, Seroff teaches The memory sub-system of claim 1, wherein the generating the control input based on the second request comprises generating the control input to cause the multiplexer circuit to couple the second set of memory die to the first memory channel interface (Seroff [0053] In step 805, the memory controller can associate the active external interfaces with one or more internal communications channels that are, in turn, coupled to NVM dies. For example, the memory controller may, according to some embodiments, activate a number external interfaces and pair each external interface with a single internal communications channel, thereby providing point-to-point communication between a host and NVM dies coupled to the internal communications channels. In other embodiments, a single external interface can be coupled to multiple internal communications channels, and an internal channel MUX can be used to switch between the internal communications channels, resulting in point-to-point communication between a host and NVM dies coupled to the internal communications channels"; The memory controller (which contains media controller) is able to use the MUX in the memory packages to adjust the number of interfaces between the host and the memory die in the memory sub-system, such as combining two memory die into the same internal channel).

Dependent claim 17 has substantially the same scope and limitations as claim 4 above, as it is respectively the corresponding Method claim. Therefore, claim 17 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

The memory sub-system of claim 1, wherein the generating the control input based on the second request comprises generating the control input to cause the multiplexer circuit to couple the second set of memory die to the second memory channel interface (Seroff [0053] In step 805, the memory controller can associate the active external interfaces with one or more internal communications channels that are, in turn, coupled to NVM dies. For example, the memory controller may, according to some embodiments, activate a number external interfaces and pair each external interface with a single internal communications channel, thereby providing point-to-point communication between a host and NVM dies coupled to the internal communications channels. In other embodiments, a single external interface can be coupled to multiple internal communications channels, and an internal channel MUX can be used to switch between the internal communications channels, resulting in point-to-point communication between a host and NVM dies coupled to the internal communications channels"; The memory controller (which contains media controller) is able to use the MUX in the memory packages to adjust the number of interfaces between the host and the memory die in the memory sub-system, such as activating an internal channel for each of the memory die).

Dependent claim 18 has substantially the same scope and limitations as claim 5 above, as it is respectively the corresponding Method claim. Therefore, claim 18 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 8, Seroff teaches The memory sub-system of claim 1, wherein the first request is associated with a change in power mode by the memory sub-system (Seroff [0023] "For example, host controller 114 may control a switch (e.g., a multiplexer ("MUX")) that can toggle between a number of channels extending from host 102 to NVM package 104. Each channel may, in turn, communicate with one or more memory dies 112a-n"; [0046] “Additionally, memory controller 606 can include power island(s) 650, which can electrically isolate component groups 652a and 652b from one another. In particular, power island(s) 650 can shut off all components in a memory controller channel that are not associated with an active external communications channel. For example, as depicted in FIG. 6, component group 652a is turned off, and component group 652b is turned on, indicating that external communications channel 616b is currently active. Thus, in some embodiments, external channel 616b may function as the main channel, while external channel 616a may function as the auxiliary channel. Power island(s) 650 can advantageously save power and simplify communications in memory systems that include point-to-point communication by powering down all memory controller components that are not being used for the instant memory operation (e.g., an access request or memory management function)”; Changing active power islands is a change in power mode).

The memory sub-system of claim 8, wherein the change in power mode comprises a change to a low power consumption mode by the memory sub-system, and wherein generating the control input based on the second request comprises generating the control input to cause the multiplexer circuit to couple the second set of memory die to the first memory channel interface (Seroff [0023] "For example, host controller 114 may control a switch (e.g., a multiplexer ("MUX")) that can toggle between a number of channels extending from host 102 to NVM package 104. Each channel may, in turn, communicate with one or more memory dies 112a-n"; [0046] “Additionally, memory controller 606 can include power island(s) 650, which can electrically isolate component groups 652a and 652b from one another. In particular, power island(s) 650 can shut off all components in a memory controller channel that are not associated with an active external communications channel. For example, as depicted in FIG. 6, component group 652a is turned off, and component group 652b is turned on, indicating that external communications channel 616b is currently active. Thus, in some embodiments, external channel 616b may function as the main channel, while external channel 616a may function as the auxiliary channel. Power island(s) 650 can advantageously save power and simplify communications in memory systems that include point-to-point communication by powering down all memory controller components that are not being used for the instant memory operation (e.g., an access request or memory management function)”; Changing active power islands is a change in power mode, when only one island is active, a low power mode is active. The MUX interfaces each ).

Dependent claim 19 has substantially the same scope and limitations as claim 9 above, as it is respectively the corresponding Method claim. Therefore, claim 19 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 10, Seroff teaches The memory sub-system of claim 8, wherein the change in power mode comprises a change to a non-low power consumption mode by the memory sub-system, and wherein the generating the control input based on the second request comprises generating the control input to cause the multiplexer circuit to couple the second set of memory die to the second memory channel interface (Seroff [0023] "For example, host controller 114 may control a switch (e.g., a multiplexer ("MUX")) that can toggle between a number of channels extending from host 102 to NVM package 104. Each channel may, in turn, communicate with one or more memory dies 112a-n"; [0046] “Additionally, memory controller 606 can include power island(s) 650, which can electrically isolate component groups 652a and 652b from one another. In particular, power island(s) 650 can shut off all components in a memory controller channel that are not associated with an active external communications channel. For example, as depicted in FIG. 6, component group 652a is turned off, and component group 652b is turned on, indicating that external communications channel 616b is currently active. Thus, in some embodiments, external channel 616b may function as the main channel, while external channel 616a may function as the auxiliary channel. Power island(s) 650 can advantageously save power and simplify communications in memory systems that include point-to-point communication by powering down all memory controller components that are not being used for the instant memory operation (e.g., an access request or memory management function)”; Changing active power islands is a change in power mode, when all islands are active, a non-low power mode is active. The MUX interfaces each memory die to an internal channel (interface) as directed, in a non-low power mode in which the power island for the second interface is turned on, the second set of memory die can be coupled to the second internal channel, as directed).

Dependent claim 20 has substantially the same scope and limitations as claim 10 above, as it is respectively the corresponding Method claim. Therefore, claim 20 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seroff in view of Gillingham (US 2014/0293705 A1) hereinafter referred to as Gillingham.

	Regarding claim 6, Seroff teaches The memory sub-system of claim 1, however Seroff does not explicitly teach where the first set of memory die comprises: a first plurality of memory die; a second plurality of memory die; and an input/output expander coupling the first memory channel interface to both the first plurality of memory die and the second plurality of memory die.
Gillingham teaches where the first set of memory die comprises: a first plurality of memory die; a second plurality of memory die; and an input/output expander coupling the first memory channel interface to both the first plurality of memory die and the second plurality of memory die (Gillingham Fig. 5A and 5B; [0053] "FIG. 5A is a block diagram showing one example of the memory device embodiment of FIG. 3. This embodiment illustrates a dedicated channel bus configuration in which there is one internal channel bus dedicated for the use of one NAND flash memory die. In this example embodiment, the memory device 200 includes an asynchronous bridge chip 202, a first NAND flash memory die 204 and a second NAND flash memory die 206. The asynchronous bridge chip 202 of FIG. 5A includes an external memory device interface 208 and two internal memory die interfaces 210 and 212. The internal memory die interface 210 is coupled to first NAND flash memory die 204 via channel bus 214, while the internal memory die interface 212 is coupled to second NAND flash memory die 206 via channel bus 216"; [0055] "The example of FIG. 5A can be scaled such that the asynchronous bridge chip 202 includes more than two internal memory die interfaces, each having a dedicated channel bus for a single NAND flash memory die"; Gillingham is teaching a system that sets up a plurality of memory die (flash memory die 204 and 206) and uses a bridge (input/output expander) to couple all of the die to an external output. This system is scalable to any number of memory die, to include a first plurality of die and a second plurality of die as depicted in Fig. 5B in which NAND 1 and 2 are the first plurality, and NAND 3 and 4 are the second plurality).
As Seroff and Gillingham are both in a similar field of endeavor of Memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Seroff with the Bridge and plurality of Flash die of Gillingham. One of ordinary skill in the art would have been motivated to make this modification because the bridge and plurality of die of Gillingham allows for the expansion of additional memory into a system, while only providing a single load to the memory controller, as noted by Gillingham in [0055].

Dependent claim 14 has substantially the same scope and limitations as claim 6 above, as it is respectively the corresponding Memory Circuit Package claim. Therefore, claim 14 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 7, the combination of Seroff and Gillingham teaches The memory sub-system of claim 6, where the second set of memory die comprises: a third plurality of memory die; a fourth plurality of memory die; and a second input/output expander coupling the multiplexer circuit to both the third plurality of memory die and the fourth plurality of memory die (Gillingham Fig. 5A and 5B; [0053] "FIG. 5A is a block diagram showing one example of the memory device embodiment of FIG. 3. This embodiment illustrates a dedicated channel bus configuration in which there is one internal channel bus dedicated for the use of one NAND flash memory die. In this example embodiment, the memory device 200 includes an asynchronous bridge chip 202, a first NAND flash memory die 204 and a second NAND flash memory die 206. The asynchronous bridge chip 202 of FIG. 5A includes an external memory device interface 208 and two internal memory die interfaces 210 and 212. The internal memory die interface 210 is coupled to first NAND flash memory die 204 via channel bus 214, while the internal memory die interface 212 is coupled to second NAND flash memory die 206 via channel bus 216"; [0055] "The example of FIG. 5A can be scaled such that the asynchronous bridge chip 202 includes more than two internal memory die interfaces, each having a dedicated channel bus for a single NAND flash memory die"; Gillingham is teaching a system that sets up a plurality of memory die (flash memory die 204 and 206) and uses a bridge (input/output expander) to couple all of the die to an external output. This system is scalable to any number of memory die, to include a first plurality of die and a second plurality of die as depicted in Fig. 5B in which NAND 1 and 2 are the first plurality, and NAND 3 and 4 are the second plurality. While not explicitly teaching a second set of die and bridges to create a third and fourth set of die and a second I/O expander, mere duplication of parts is not patentably distinct unless a new and unexpected result is produced, as noted in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As the duplicated parts merely operate substantially similar to the first set of parts, no patentable distinction is made).

Dependent claim 15 has substantially the same scope and limitations as claim 7 above, as it is respectively the corresponding Memory Circuit Package claim. Therefore, claim 15 is rejected under 35 U.S.C. 103 for at least the same reasons as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132